DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1-20 is/are rejected.  Claim(s) 1 state(s) the limitation “analyzing data … .”  Thus claim(s) 1 is/are indefinite because it is unclear if the data analyzed is the from the first receiving data limitation, from the second receiving data limitation, or both the first and second receiving data limitations.  Appropriate correction/clarification is required.  Claim(s) 2-20 is/are rejected because they depend on claim(s) 1.

Claim(s) 2-20 is/are rejected.  Claim(s) 2-6, 8, 10, 15-16, and 18 state(s) the limitation “including selecting … .”  Thus claim(s) 2-6, 8, 10, 15-16, and 18 is/are indefinite because it is unclear they are further defining a component of the claims they depend from which do not include selecting or adding a selecting step to the claims they depend from.  For example there is no explanation in claim 2 how received data of claim 1 is selected in claim 2.  The same rationale applies to claims 3-6, 8, 10, 15-16, and 18.  Additionally claim 19 states including earning … however as with the claims above it is unclear they are further defining a component of the claims they depend from which do not include earning or adding an earning step to the claims they depend from.  Appropriate correction/clarification is required.  Claim(s) 3-20 is/are rejected because they depend on claim(s) 2-6, 8, 10, 15-16, 18, and/or 19.

Claim(s) 6 is/are rejected.  Claim(s) 6 state(s) the limitation “a high speed avenue of approach.”  Thus claim(s) 6 is/are indefinite because it is unclear if a high speed avenue of approach is the high speed avenue of approach from claim 3 or a 

Claim(s) 20 is/are rejected.  Claim(s) 6 state(s) the limitation “limiting establishment of any safety measure to an individual having a minimum of 20 years of law enforcement and/or military training or experience.”  Thus claim(s) 20 is/are indefinite because it is unclear if limiting establishment means a) all safety measures must have an individual with a minimum of 20 years … , b) safety measures involving an individual must have a minimum of 20 years … , or c) something else.  Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 as drafted, is/are a process (claim(s) 1 recites a series of steps) that, under its broadest reasonable interpretation, is an abstract idea directed to site threat assessment having scorecard.


Claim 1: receiving data representative of a plurality of safety assessment categories and a plurality of threats within said plurality of safety assessment categories;
receiving data representative of at least one safety measure related to each of said plurality of threats;
analyzing said data with a safety assessment algorithm; and
outputting a safety assessment scorecard indicating safety and security level of a facility.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include none.
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [00113]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-20 add to or further define the abstract idea of claim(s) 1 with additional steps to a) and/or b) further define safety assessment categories, threats, and safety measure.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guinta et al. (US 2010/0153156 A1).

Regarding claim 1, Guinta teaches a method of threat assessment, comprising:
receiving data representative of a plurality of safety assessment categories and a plurality of threats within said plurality of safety assessment categories;
receiving data representative of at least one safety measure related to each of said plurality of threats;
analyzing said data with a safety assessment algorithm; and
outputting a safety assessment scorecard indicating safety and security level of a facility [see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s value, b) analysis (algorithm) of threats, and c) determine (output) an overall site assessment based on threats overall or based on threats for the summation of assets within an site; abstract and [0008, 0212-0215, 0229] overall site assessment is a scorecard for safety and security; [0180, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 2 is/are rejected under35 U.S.C. 103 as being unpatentable over Guinta as applied to claim(s) 1 above and further in view of Filipuzzi et al. (US 2016/0125296 A1).

Regarding claim 2, Guinta teaches the method of claim 1, including selecting said plurality of safety assessment categories from a group consisting of safety protocols, training and combinations thereof [see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s 
[0047] “questions regarding documentation of required training”;
[0250 specifically table of Major Topics and Sub Topics] “Emergency Planning … Emergency Planning Compliance … Fire Safety Compliance … HAZMAT Compliance” (safety protocols and combinations thereof) ].

Guinta [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically tables of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas but doesn’t/don’t explicitly teach however Filipuzzi discloses 
facility exterior, facility interior [see at least Fig. 5-6 and [0064, 0095] facility exterior and facility interior including].
the limitation(s) above as disclosed by Filipuzzi.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Filipuzzi [0009] ].
Furthermore, all of the claimed elements were known in the prior arts of Guinta and Filipuzzi and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 3-20 is/are rejected under35 U.S.C. 103 as being unpatentable over Guinta in view of Filipuzzi as applied to claim(s) 2 above and further in view of Deyle al. (US 2017/0225336 A1).

Regarding claim 3, modified Guinta teaches the method of claim 2,
and Guinta teaches including selecting said plurality of threats from a group consisting of VIP offices, offices, reporting [see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s value, b) analysis (algorithm) of threats, and c) determine (output) an overall site assessment based on threats overall or based on threats for the summation of assets 
[0045] a) questions for “name and office location of the director of purchasing”, “director of human resources”, and “general counsel, chief patent counsel, and chief litigation counsel” (VIP offices and employee location thus implying employee identification) and b) similar to a questions for “any number of persons or departments likely to possess relevant information” (office s and employee location thus implying employee identification);
[0047, 0250 specifically table of Major Topics and Sub Topics] “questions regarding documentation of required training” and “Documentation” (reporting) ].

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas but doesn’t/don’t explicitly teach however Filipuzzi discloses 
exterior ingress/egress, exterior cameras, high speed avenue approach, light line, lobby/reception area, interior ingress/egress, interior cameras, policy and procedure, and combinations thereof [see at least Fig. 5-6 and [0026, 0064, 0066, 0095, 0136] facility exterior and facility interior including pathways and physical access (exterior and interior ingress/egress), CCTV (exterior and interior cameras thus combinations thereof); [0065, 0076-0081, 0101-0102, 0107-0114] line of sight (light line) [0070, 0073-0077, 0082, 0084, 0087, 0090-0093] lobby/reception area; [0006, 0123, 0126, 0130-0131] can a vehicle access the building and thus accelerate to hit the building or occupants (high speed avenue approach); Fig. 8D and [0148] questions on policy (policy and procedure) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Filipuzzi to include the limitation(s) above as disclosed by Filipuzzi.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Filipuzzi [0009] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Filipuzzi and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


utility rooms, open room, employee identification, mass communication [see at least [0216-0217, 0226, 0257, 0260] threats associated with various rooms such as a robot’s camera identifies various room types including utility room and cubicle (open room);
[0078, 0152, 0129] badge readers for identification of individuals such as employees;
[0173] “The central system 210 can notify security personnel 250 or other individuals or groups to inform the security personnel of security violations, suspicious activities, security anomalies, and the like. For instance, the central system can send text or SMS messages, emails, or voice calls to security personnel, to police, to a company's employees or managers, and the like.” (mass communication) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or 
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, modified Guinta teaches the method of claim 3 as well as the exterior ingress/egress
and Guinta teaches, including selecting said at least one safety measure related to a safety measure from a group consisting of data [see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s value, b) analysis (algorithm) of threats, and c) determine (output) an overall site assessment based on threats overall or based on threats for the summation of assets within an site; abstract and [0008, 0212-0215, 0229] overall site assessment is a scorecard for safety and security; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where a) many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and table of Major Topics ([0250]) and b) threats (questions in Sections 4.1-

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas but doesn’t/don’t explicitly teach however Filipuzzi discloses 
number of ingress points, location of ingress points, exterior ingress/egress access control, presence of solid core doors, presence of glass in the doors, visibility of restriction for exterior ingress/egress access control from outside and combinations thereof [see at least [0090-0093, 0121-0131] exterior ingress/egress access control].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Filipuzzi to include the limitation(s) above as disclosed by Filipuzzi.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Filipuzzi [0009] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Filipuzzi and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 5, modified Guinta teaches the method of claim 3 as well as the exterior cameras
and Guinta teaches, including selecting said at least one safety measure related to a safety measure from a group consisting of data [see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s value, b) analysis (algorithm) of threats, and c) determine (output) an overall site assessment based on threats overall or based on threats for the summation of assets within an site; abstract and [0008, 0212-0215, 0229] overall site assessment is a scorecard for safety and security; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where a) many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and table of Major Topics ([0250]) and b) threats (questions in Sections 4.1-11.3) and table of Sub Topics ([0250]); [0180-190] examples of some categories and threats].

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas including employee location thus implying employee identification but doesn’t/don’t explicitly teach the following however, in the field pertinent to the particular problem with 
live monitoring of exterior cameras, off-site live monitoring of exterior cameras, camera range to furthest active point, low light capabilities and combinations thereof [see at least [0074] “cameras 510 can be located within or external to a building”; Fig. 19 and [0257] “access gate 1926, security cameras 1940 and 1942”; [0042] “It should be noted that as used herein, “security personnel” can refer to … remote or on-site security system operators (e.g., individuals monitoring security cameras),”;
[0091, 0100, 0199] “In addition to capturing images or video in the visible light spectrum, the cameras can capture images within the IR spectrum or can capture thermal images.” And “the robot 100 can use one or more sensors, such as IR cameras, 3D depth cameras, ultrasonic sensors, and rangefinders to navigate within darkness. Doing so beneficially enables the robot to operate during times when the lights in an area are otherwise turned off.” (low light capabilities); [0039] “In some embodiments, the robot can be deployed within a building, for instance on one or more floors or portions of floors of a building, can be deployed outside (for instance, in a parking lot), or can be deployed any other suitable location.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide proof of preventing threats by use of a robot to address 
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6, modified Guinta teaches the method of claim 3 as well as a high speed avenue of approach
and Guinta teaches, including selecting said at least one safety measure related to a safety measure from a group consisting of data [see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s value, b) analysis (algorithm) of threats, and c) determine (output) an overall site assessment based on threats overall or based on threats for the summation of assets within an site; abstract and [0008, 0212-0215, 0229] overall site assessment is a scorecard for safety and security; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where a) many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and table of Major Topics ([0250]) and b) threats (questions in Sections 4.1-

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas but doesn’t/don’t explicitly teach however Filipuzzi discloses 
at least one safety measure related to a high speed avenue of approach from a group consisting of installed bollards, installed speed bumps, presence of structure barriers, presence of pedestrian barriers and combinations thereof [as noted by the 112 rejection above the limitation is unclear and thus under broadest reasonable interpretation being interpreted as at least one safety measure related to a high speed avenue of approach,
then see at least [0006, 0123, 0126, 0130-0131] can a vehicle access the building and thus accelerate to hit the building or occupants (high speed avenue approach); Fig. 8D and [0148] questions on policy (policy and procedure) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Filipuzzi to include the limitation(s) above as disclosed by Filipuzzi.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Filipuzzi [0009] ].


Regarding claim 7, modified Guinta teaches the method of claim 3 as well as the light line
and Guinta teaches, including selecting said at least one safety measure related to a safety measure is data [see at least [0180, 0181, 0186] threats are divided into categories and those categories have subcategories; [0191-0192] a) questions are asked to determine (select) threats then more specific questions are asked to determine (select) threats and b) thus categories are determined (selected) to determine (select) the specific subcategory and finally to determine (select) the specific threat; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and threats (questions in Sections 4.1-11.3) ].

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of 
the light line is lighting extending beyond buildings on all sides by a predetermined distance [as noted by the 112 rejection above the limitation is unclear and thus under broadest reasonable interpretation being interpreted as at least one safety measure related to light line,
see at least [0065, 0076-0081, 0101-0102, 0107-0114] line of sight (light line) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Filipuzzi to include the limitation(s) above as disclosed by Filipuzzi.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Filipuzzi [0009] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Filipuzzi and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, modified Guinta teaches the method of claim 3 as well as the lobby/reception area
, including selecting said at least one safety measure related to from a group consisting of data [see at least [0180, 0181, 0186] threats are divided into categories and those categories have subcategories; [0191-0192] a) questions are asked to determine (select) threats then more specific questions are asked to determine (select) threats and b) thus categories are determined (selected) to determine (select) the specific subcategory and finally to determine (select) the specific threat; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and threats (questions in Sections 4.1-11.3) ].

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas including employee location thus implying employee identification but doesn’t/don’t explicitly teach the following however, in the field pertinent to the particular problem with which the applicant was concerned such as potential threats based on lack of equipment or protocol, Deyle discloses
installed hot box protocols, personnel present at lobby/reception desk, quick-lock protocols and combinations thereof [as noted by the 112 rejection above the limitation is 
then see at least [0207] “the robot can be located within an entrance or doorway and greet people as they enter or leave an area”; [0226] “Rooms: room type (such as an office … utilities room, and the like)”; [0207, 0226] thus in combination lobby/reception desk/room with personnel of a robot].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide proof of preventing threats by use of a robot to address multiple threat types “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Deyle [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, modified Guinta teaches the method of claim 3 as well as interior ingress/egress
, wherein said at least one safety measure related to a safety measure consists of data [see at least [0180, 0181, 0186] threats are divided into categories and those categories have subcategories; [0191-0192] a) questions are asked to determine (select) threats then more specific questions are asked to determine (select) threats and b) thus categories are determined (selected) to determine (select) the specific subcategory and finally to determine (select) the specific threat; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and threats (questions in Sections 4.1-11.3) ].

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas but doesn’t/don’t explicitly teach however Filipuzzi discloses 
interior ingress/egress access control, stop gaps and visibility of restriction for interior ingress/egress control from outside [see at least Fig. 5-6 and [0026, 0064, 0066-0067, 0090-0093, 0095, 0121-0131] facility exterior and facility interior including access control such as pathways and physical access (interior ingress/egress access control) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Filipuzzi to include the limitation(s) above as disclosed by Filipuzzi.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Filipuzzi [0009] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Filipuzzi and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 10, modified Guinta teaches the method of claim 3 as well as the interior cameras
and Guinta teaches, including selecting said at least one safety measure related to a safety measure from a group consisting of data [see at least [0180, 0181, 0186] threats are divided into categories and those categories have subcategories; [0191-0192] a) questions are asked to determine (select) threats then more specific questions are asked to determine (select) threats and b) thus categories are determined (selected) to determine (select) the specific subcategory and finally to determine (select) the specific threat; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), 

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas including employee location thus implying employee identification but doesn’t/don’t explicitly teach the following however, in the field pertinent to the particular problem with which the applicant was concerned such as potential threats based on lack of equipment or protocol, Deyle discloses
live monitoring of said interior cameras, including those located at ingress/egress points, off-site monitoring, utilizing an interior camera mirror layout and combinations thereof [see at least 0074] “cameras 510 can be located within or external to a building”; Fig. 19 and [0257] “access gate 1926, security cameras 1940 and 1942”; [0042] “It should be noted that as used herein, “security personnel” can refer to … remote or on-site security system operators (e.g., individuals monitoring security cameras),”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide proof of preventing threats by use of a robot to address 
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 11, modified Guinta teaches the method of claim 3 as well as the VIP offices
and Guinta teaches, wherein said at least one safety measure related to a safety measure includes data [see at least [0180, 0181, 0186] threats are divided into categories and those categories have subcategories; [0191-0192] a) questions are asked to determine (select) threats then more specific questions are asked to determine (select) threats and b) thus categories are determined (selected) to determine (select) the specific subcategory and finally to determine (select) the specific threat; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and threats (questions in Sections 4.1-11.3) ].


a two-tier security level [see at least [0076, 0257] “locks 514 can be located within … cabinets, cupboards, safes, or within any other suitable building infrastructure or object”, other object such as a shelves; [0226] lock/unlocked room; [0257] 1929 shelves in a room with an access gate; [0076, 0226, 0257] two-tier security level is a room with a lock containing a lock on shelves].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide proof of preventing threats by use of a robot to address multiple threat types “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Deyle [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 

Regarding claim 12, modified Guinta teaches the method of claim 3 as well as the offices
and Guinta teaches, wherein said at least one safety measure related to a safety measure includes data [see at least [0180, 0181, 0186] threats are divided into categories and those categories have subcategories; [0191-0192] a) questions are asked to determine (select) threats then more specific questions are asked to determine (select) threats and b) thus categories are determined (selected) to determine (select) the specific subcategory and finally to determine (select) the specific threat; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and threats (questions in Sections 4.1-11.3) ].

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas including employee location thus implying employee identification but doesn’t/don’t explicitly teach the following however, in the field pertinent to the particular problem with 
at least one of access control to said offices, stop gaps, interior visual restrictions and solid core doors with minimal glass [see at least [0076, 0226] “locks 514 can be located within … cabinets, cupboards, safes, or within any other suitable building infrastructure or object” and “Rooms: room type (such as an office … utilities room, and the like) … lock/unlocked”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide proof of preventing threats by use of a robot to address multiple threat types “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Deyle [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 13, modified Guinta teaches the method of claim 3 as well as the utility rooms
, wherein said at least one safety measure related to a safety measure includes data [see at least [0180, 0181, 0186] threats are divided into categories and those categories have subcategories; [0191-0192] a) questions are asked to determine (select) threats then more specific questions are asked to determine (select) threats and b) thus categories are determined (selected) to determine (select) the specific subcategory and finally to determine (select) the specific threat; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and threats (questions in Sections 4.1-11.3) ].

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas including employee location thus implying employee identification but doesn’t/don’t explicitly teach the following however, in the field pertinent to the particular problem with which the applicant was concerned such as potential threats based on lack of equipment or protocol, Deyle discloses
access control to said utility rooms [see at least [0076, 0226] “locks 514 can be located within … cabinets, cupboards, safes, or within any other suitable building 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide proof of preventing threats by use of a robot to address multiple threat types “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Deyle [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 14, modified Guinta teaches the method of claim 3 as well as the open room
and Guinta teaches, wherein said at least one safety measure related to a safety measure includes data [see at least [0180, 0181, 0186] threats are divided into categories and those categories have subcategories; [0191-0192] a) questions are asked to determine (select) threats then more specific questions are asked to determine (select) threats and b) thus categories are determined (selected) to determine (select) 

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas including employee location thus implying employee identification but doesn’t/don’t explicitly teach the following however, in the field pertinent to the particular problem with which the applicant was concerned such as potential threats based on lack of equipment or protocol, Deyle discloses
the open room includes interior camera protocols for a mirror layout data [as noted by the 112 rejection above the limitation is unclear and thus under broadest reasonable interpretation being interpreted as the open room includes interior camera protocols,
then see at least [0216-0217, 0226, 0257, 0260] threats associated with various rooms such as a robot’s camera identifies various room types including utility room and cubicle (open room);

[0141] “In the event the individual persists and attempts to or succeeds in bypassing the robot, the robot can perform an enhanced security operation, for instance … performing any other security operation”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide proof of preventing threats by use of a robot to address multiple threat types “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Deyle [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 

Regarding claim 15, modified Guinta teaches the method of claim 3 as well as employee identification
and Guinta teaches, wherein said at least one safety measure related to a safety measure from a group consisting of data [see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s value, b) analysis (algorithm) of threats, and c) determine (output) an overall site assessment based on threats overall or based on threats for the summation of assets within an site; abstract and [0008, 0212-0215, 0229] overall site assessment is a scorecard for safety and security; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where a) many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and table of Major Topics ([0250]) and b) threats (questions in Sections 4.1-11.3) and table of Sub Topics ([0250]); [0180-190] examples of some categories and threats].

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas 
access control keycard, picture ID, two-sided ID, color coded ID and combinations thereof [see at least [0078, 0152, 0129] badge readers for identification of individuals such as employees].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide proof of preventing threats by use of a robot to address multiple threat types “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Deyle [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 16, modified Guinta teaches the method of claim 3 as well as the policy and procedure
, including selecting said at least one safety measure related to the policy and procedure from a group consisting of annual review process or incident review, termination/disciplinary meeting protocols, emergency planning and combinations thereof [see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s value, b) analysis (algorithm) of threats, and c) determine (output) an overall site assessment based on threats overall or based on threats for the summation of assets within an site; abstract and [0008, 0212-0215, 0229] overall site assessment is a scorecard for safety and security; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where a) many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and table of Major Topics ([0250]) and b) threats (questions in Sections 4.1-11.3) and table of Sub Topics ([0250]); [0180-190] examples of some categories and threats;
[0250 specifically table of Major Topics and Sub Topics] Major Topics – “Emergency, Disasters & Attacks” and (multiple) Sub Topics - “Emergency Planning, Emergency Planning Compliance, Emergency Preparedness - Management Responsibilities, Emergency Preparedness – Site, Emergency Preparedness - Training” (emergency planning) ].

Regarding claim 17, modified Guinta teaches the method of claim 3 as well as the reporting
, wherein said at least one safety measure related to the reporting, including threat reporting, after-action reporting, incident reporting and training reporting, is analysis driven [see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s value, b) analysis (algorithm) of threats, and c) determine (output) an overall site assessment based on threats overall or based on threats for the summation of assets within an site; abstract and [0008, 0212-0215, 0229] overall site assessment is a scorecard for safety and security; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where a) many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and table of Major Topics ([0250]) and b) threats (questions in Sections 4.1-11.3) and table of Sub Topics ([0250]); [0180-190] examples of some categories and threats;
[0047, 0250 specifically table of Major Topics and Sub Topics] “questions regarding documentation of required training” and “Documentation” (incident reporting and training reporting); [0127] “In an embodiment, a method for assessing criticality, vulnerability, and risk may include one or more of the following steps: … 8. Potential Threat Identification 9. Severity of Threat Analysis”].

Regarding claim 18, modified Guinta teaches the method of claim 3 as well as the mass communication 
, wherein said at least one safety measure related to a safety measure from a group consisting of data [see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s value, b) analysis (algorithm) of threats, and c) determine (output) an overall site assessment based on threats overall or based on threats for the summation of assets within an site; abstract and [0008, 0212-0215, 0229] overall site assessment is a scorecard for safety and security; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where a) many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and table of Major Topics ([0250]) and b) threats (questions in Sections 4.1-11.3) and table of Sub Topics ([0250]); [0180-190] examples of some categories and threats].

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas including employee location thus implying employee identification but doesn’t/don’t explicitly teach the following however, in the field pertinent to the particular problem with which the applicant was concerned such as potential threats based on lack of equipment or protocol, Deyle discloses
notification capabilities, GEO locator capability upon activation and combinations thereof [see at least [0173] “The central system 210 can notify security personnel 250 or other individuals or groups to inform the security personnel of security violations, suspicious activities, security anomalies, and the like. For instance, the central system can send text or SMS messages, emails, or voice calls to security personnel, to police, to a company's employees or managers, and the like.” (mass communication - notification capabilities) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide proof of preventing threats by use of a robot to address multiple threat types “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Deyle [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 19, modified Guinta teaches the method of claim 3
, including earning extra credit on said scorecard for a factor selected from group consisting of data [as noted by the 112 rejection above the limitation is unclear and thus under broadest reasonable interpretation being interpreted as scorecard for a factor selected from a group consisting of … ,
then see at least [0173, 0191-0193] a) ask user questions about a site based on threats within categories to determine each threat’s value, b) analysis (algorithm) of threats, and c) determine (output) an overall site assessment based on threats overall or based on threats for the summation of assets within an site; abstract and [0008, 0212-0215, 0229] overall site assessment is a scorecard for safety and security; [0180, 0181, 0186; 0083, 0071; 0043 specifically table 1 in 0099; 0250 specifically table of Major Topics and Sub Topics] threats are divided into categories and those categories have subcategories, combination of categories or threats to make a new category or threat, category menu, and many categories and threats (issues), where a) many is noted by Table 1 with multiple categories (Sections 4.1-11.3) and table of Major Topics ([0250]) and b) threats (questions in Sections 4.1-11.3) and table of Sub Topics ([0250]); [0180-190] examples of some categories and threats].

Modified Guinta (specifically Guinta) [0043 specifically table 1 in 0099, 0180-0190, 0250 specifically table of Major Topics and Sub Topics] teaches a plurality of categories and threats (some of which are based on standards) in a variety of areas including employee location thus implying employee identification but doesn’t/don’t explicitly teach the following however, in the field pertinent to the particular problem with 
perimeter control, unarmed security, armed security, visitor identification, metal detector, mass lock/unlock capability, 24/7 camera monitoring, 24/7 roaming patrol, trained safety team, checkpoints, cyber security and combinations thereof [see at least [0042] “on-site security guards” which do specific whether armed or unarmed security].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or asset” and additionally provide proof of preventing threats by use of a robot to address multiple threat types “a novel standardized procedure for reliably and reproducibly implementing concepts” [see at least Deyle [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 20, modified Guinta teaches the method of claim 3 as well as safety measure.


, further including limiting establishment of any safety measure to an individual having a minimum of 20 years of law enforcement and/or military training or experience [as noted by the 112 rejection above the limitation is unclear and thus under broadest reasonable interpretation being interpreted as limiting a safety measure to an individual … ,
then see at least [0042] optional (thus limiting) security guards and law enforcement where both have unknown experience, “It should be noted that as used herein, “security personnel” can refer to remote or on-site robot operators, remote or on-site security system operators (e.g., individuals monitoring security cameras), on-site security guards, police personnel, building managers, or any other suitable individuals.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Guinta with Deyle to include the limitation(s) above as disclosed by Deyle.  Doing so would help further define categories, sub categories, and threats used to used “to measure and determine the criticality, vulnerability, and associated overall risk with respect to a site, facility, or 
Furthermore, all of the claimed elements were known in the prior arts of modified Guinta and Deyle and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624